DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


               Claim 2,13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              Claim 2,13 recites a third fiber comprising a second pulse signal output fiber and a third fiber connector, the second pulse signal output fiber coupled to the light source and the second fiber connector, wherein the second fiber connector is coupled to the second pulse signal output fiber. Since the third fiber comprises third fiber connector therefore the second pulse signal output fiber should be coupled to the light source and the third fiber connector. It is not clear which fiber connector is used. For the purpose of examination, it will be considered to be third fiber connector.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180031678 A1 (Singer et al.) further in view of US 9529083 B2 (Bridges et al.) further in view of US 9823353 B2 (Eichenholz et al.). Optical fiber connector (teaching reference).

                                   Claim 1, Singer teaches a light detection and ranging (LiDAR) system comprising: 
                              a control system housing ([0021] FIG. 1A, processing unit (105) in common enclosure or housing 100);

                           a first LiDAR head housing separate and distinct from the control system housing (FIG. 1A ,[0021] note separate housing [0022] note the optical head 120.); 

                         a light source within the control system housing, the light source configured to produce a first pulse signal ([0021] FIG. 1A, note the source 110 is housed in a common signal processing unit (105) in common enclosure or housing 100.);

                         a light detector within the control system housing configured to detect a first return pulse signal associated with the pulse signal ([0021] FIG. 1A, receiver 150 (which serves to convert received reflected light into electrical impulses).Note these components are housed in a common signal processing unit (105) in common enclosure or housing 100.);

                     a first pulse steering system within the first LiDAR head housing, the first pulse steering system configured to direct the first pulse signal in a first direction (FIG. 1A ,[0022] note the scanner/emitter 130 of an optical head.);

                   a first fiber (FIG. 1A ,[0022] an outgoing optical waveguide 115 such as optical fibers) comprising a first pulse signal output fiber and […], the first pulse signal output fiber being  coupled to the light source (FIG. 1A ,[0022] note source 110 ) and […], the first fiber configured to carry the first pulse signal from the light source to the first pulse steering system (FIG. 1A ,[0022] an outgoing optical waveguide 115 can provide optical communication between the FM chirp source 110 and a scanner/emitter 130 of an optical head.); 

               and a second fiber (FIG. 1A [0022] Note an incoming optical waveguide 145 such as optical fibers) comprising a first pulse signal return fiber […],the first pulse signal return fiber being coupled to the light detector (FIG. 1A [0022] Note a receiver 150 )and […] , the second fiber configured to carry a first returned pulse signal from the first LiDAR head housing to the light detector (FIG. 1A [0022] Note an incoming optical waveguide 145 can direct reflected light collected by an optical input 140 of an optical head 120 to a receiver 150 of the signal and processing unit 105.).  
                                     Singer fails but Bridges teaches the pulse signal output fiber being coupled the fiber connector, wherein the  fiber connector is coupled to the pulse steering system (see figure 12A Ref 292,296,298. See Col 9 line 64-67, note a light input 292, a fiber-optic connector 294, see col 10 line 7 note MEMS device 298).
                                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Singer and  Bridges and modify the LIDAR system taught by Singer and add fiber connectors with each fiber optic cable because an optical fiber connector joins optical fibers, and enables quicker connection and disconnection than splicing. The connectors mechanically couple and align the cores of fibers so light can pass. Better connectors lose very little light due to reflection or misalignment of the fibers (see teaching reference Optical fiber connector ).
                                      Therefore one of ordinary skill in the art would modify the LIDAR system such that it has a first fiber comprising a first pulse signal output fiber and a first fiber connector, the first pulse signal output fiber being coupled to the light source and the first fiber connector, wherein the first fiber connector is coupled to the first pulse steering system, the first fiber configured to carry the first pulse signal from the light source to the first pulse steering system; and a second fiber comprising a first pulse signal return fiber and a second fiber connector, the first pulse signal return fiber being coupled to the light detector and the second fiber connector, wherein the second fiber connector is coupled to the first pulse steering system, the second fiber configured to carry a first returned pulse signal from the first LiDAR head housing to the light detector.
                                   Singer fails but Eichenholz teaches wherein at least one of the first pulse signal and the first returned pulse signal is at a power no higher than 300mW (col 4 line 50-60 note as an example, output beam 125 may have an average power of approximately 1 mW, 10 mW, 100 mW, 1 W, 10 W, or any other suitable average power.). Note Eichenholz teaches that output beam can have any suitable power and a person of ordinary skill in the art would understand that desired amount power level can be achieved without any undue experimentation and it is obvious that return beam will have less power than output beam.
                                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Singer and Eichenholz and Bridges and  modify the LIDAR system such that at least one of the first pulse signal and the first returned pulse signal is at a power no higher than 300mW because higher power will increase the manufacturing cost and create a more heavier LIDAR system and it is desirable to use a compact light weight LIDAR for vehicle usage.

                           Claim 2, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 1. Singer teaches  wherein the light source is further configured to produce a second pulse signal and the light detector is further configured to detect a second return pulse signal associated with the second pulse signal ([0027] Note a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides, as shown in FIGS. 2B. Note the modulated light from one or more optical head(s) 130 is directed to a receiver 150 via incoming optical fibers or waveguides), the system further comprising :

                              a second LiDAR head housing separate and distinct from the control system housing and the first LiDAR head housing ([0027] FIG. 2B, Note a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides. It can be seen from FIG. 2B that optical heads and signal processing unit are in separate housings.);

                             a second pulse steering system within the second LiDAR head housing, the second pulse steering system configured to direct the second pulse signal in a second direction ([0027] FIG. 2B Note optical heads (130A to 130F).[0022] FIG. 1A , note that each optical head  has a scanner/emitter as shown in FIG, 1A. From FIG 2B, it can be seen that there are plurality of optical heads 130 that are emitting light in different directions.);

                            a third fiber comprising a second pulse signal output fiber ([0027] FIG. 2B.  Note outgoing optical fibers) and […], the second pulse signal output fiber coupled to the light source (FIG. 2B [0027] note source 110) and […],  the third fiber configured to carry the second pulse signal from the light source to the second pulse steering system ([0027] a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides, as shown in FIG. 2B. Note the optical heads are directly connected to the signal processing unit 105 as shown in FIG. 2B and they are connected with incoming and outgoing optical fiber or waveguides that carry light from source to the optical head and from optical head to receiver.);
       
                          and  -15-sf-3993138Attorney Docket No.: 77802-20008.30a fourth fiber comprising a second pulse signal return fiber ([0027] FIG. 2B.  Note incoming optical fibers) and […],the second pulse signal return fiber coupled to the light detector […], the fourth fiber configured to carry the second returned pulse signal from the second pulse steering system to the light detector ([0027] a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides, as shown in FIG. 2B. Note, the light from one or more optical head(s) 130 is transported to a receiver 150 via incoming optical fibers or waveguides. ).  
                                  Singer fails but Bridges teaches the pulse signal output fiber being coupled the fiber connector, wherein the first fiber connector is coupled to the pulse steering system (see figure 12A Ref 292,296,298. See Col 9 line 64-67, note a light input 292, a fiber-optic connector 294, see col 10 line 7 note MEMS device 298).
                                     
                                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Singer and  Bridges and modify the LIDAR system taught by Singer and add fiber connectors with each fiber optic cable because an optical fiber connector joins optical fibers, and enables quicker connection and disconnection than splicing. The connectors mechanically couple and align the cores of fibers so light can pass. Better connectors lose very little light due to reflection or misalignment of the fibers (see teaching reference Optical fiber connector ).
                                      Therefore one of ordinary skill in the art would modify the LIDAR system such that it has a third fiber comprising a second pulse signal output fiber and a third fiber connector, the second pulse signal output fiber coupled to the light source and the second (with 122 issue it will be considered third) fiber connector, wherein the second (with 122 issue it will be considered third)  fiber connector is coupled to the second pulse signal output fiber and the second pulse steering system, the third fiber configured to carry the second pulse signal from the light source to the second pulse steering system; and a fourth fiber comprising a second pulse signal return fiber and a fourth fiber connector, the second pulse signal return fiber coupled to the light detector and the fourth fiber connector, wherein the fourth fiber connector is coupled to the second pulse signal return fiber and the second pulse steering system, the fourth fiber configured to carry the second returned pulse signal from the second pulse steering system .

                           Singer fails but Eichenholz teaches wherein at least one of the second pulse signal and the second returned pulse signal is at a power no higher than 300 mW (col 4 line 50-60 note as an example, output beam 125 may have an average power of approximately 1 mW, 10 mW, 100 mW, 1 W, 10 W, or any other suitable average power.). Note Eichenholz teaches that output beam can have any suitable power and a person of ordinary skill in the art would understand that desired amount power level can be achieved without any undue experimentation and it is obvious that return beam will have less power than output beam.
                                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Singer and Eichenholz and Bridges and  modify the LIDAR system such that at least one of the first pulse signal and the first returned pulse signal is at a power no higher than 300mW because higher power will increase the manufacturing cost and create a more heavier LIDAR system and it is desirable to use a compact light weight LIDAR for vehicle usage.

                       Claim 3, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 1. Singer teaches the system further comprising: a controller within the control system housing, the controller electrically coupled to the first steering system and configured to set at least one operational parameter of the first steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects. Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps.).  

                            Claim 4, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 2. Singer teaches the system further comprising: a controller within the control system housing, the controller electrically coupled to the second steering system and configured to set at least one operational parameter of the second steering system ([0017] Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps. [0027] Note, it can be seen from FIG. 2B a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides and processing unit 105 includes controller 160). 

                             Claim 5, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 4. Singer teaches wherein the controller is electrically coupled to the first steering system and configured to set at least one operational parameter of the first steering system ([0017] Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps. [0027] Note, it can be seen from FIG. 2B a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides and processing unit 105 includes controller 160 as mentioned in [0028]). 

                               Claim 6, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 3. Singer teaches wherein the controller is configured to receive range or directional datafrom the first steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects.).    

                                 Claim 7, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 1. Singer teaches wherein the control system housing is temperature controlled or configured to be in a temperature controlled environment ([0021] Note the signal processing unit (105) or housing 100, which can be positioned at a central or convenient position within the vehicle and within vehicle can be the passenger compartment or rear view mirror assembly and all these places are temperature controlled.). 

                       Claim 8, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 1. Singer teaches wherein the first LiDAR head housing is not temperature controlled or in a temperature controlled environment ([0026] This permits installation of an optical head of the inventive concept in a wide variety of locations on a vehicle, for example behind a front grill, within a door or roof panel, inside of a bumper assembly, etc.).  

                           Claim 9, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 1. Singer teaches wherein the first pulse steering system is configured to receive the first return pulse ([0017] note reflected pulses.[0023] Note an optical head can include an optical scanner 130 (for example, an X/Y scanner) and an optical input 140 for reflected pulses or chirps.).  

                           Claim 10, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 1. Singer teaches wherein the LiDAR system is configured so that the first returned pulse bypasses the first pulse steering system ([0023] an optical head can include an optical scanner 130 (for example, an X/Y scanner) and an optical input 140 for reflected pulses or chirps. [0024] An optical input 140 can include a device for gathering light that is positioned to direct incoming, reflected light to an incoming waveguide 145 that is optically coupled to a receiver 150, which can be located at a distance from the optical head. For example, a lens or mirror can be positioned behind an optically transparent window of an optical head 120.).  

                           Claim 11, Singer as modified in view of Bridges further in view of Eichenholz teaches the LiDAR system of claim 1. Singer teaches the system further comprising:  -16- sf-3993138Attorney Docket No.: 77802-20008.30 

                         a third LiDAR head housing separate and distinct from the control system housing and the first and second LiDAR head housing (FIG. 2B [0027] Note optical heads (130A to 130F).);
                         and a third pulse steering system within the third LiDAR head housing, the third pulse steering system configured to direct a third pulse signal in a third direction, wherein the third pulse steering system is coupled to a third light source (with the 112 issues, it will be considered to be a light source) via a plurality of fibers and a plurality of fiber connectors. ([0027] In a preferred embodiment a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides, as shown in FIGS. 2B. [0022] FIG. 1A, Note each optical head of FIG. 2B includes a scanner/emitter . [0032] Note an optical connector).  
                                   Claim 21 , Singer teaches a light detection and ranging (LiDAR) system comprising: 
                          a light source configured to produce a first pulse signal ([0021] FIG. 1A, note the source 110 is housed in a common signal processing unit (105) in common enclosure or housing 100.); 
                           a light detector configured to detect a first return pulse signal associated with the pulse signal ([0021] FIG. 1A, receiver 150 (which serves to convert received reflected light into electrical impulses); 
                            a first LiDAR head housing separate and distinct from the light source and the light detector (FIG. 1A ,[0021] note separate housing [0022] note the optical head 120.);                                 
                            a first pulse steering system within the first LiDAR head housing, the first pulse steering system configured to direct the first pulse signal in a first direction (FIG. 1A ,[0022] note the scanner/emitter 130 of an optical head.);

                                a first fiber comprising a first pulse signal output fiber (FIG. 1A ,[0022] an outgoing optical waveguide 115 such as optical fibers) and […], the first pulse signal output fiber being coupled to the light source (FIG. 1A ,[0022] note source 110 ), […],the first fiber configured to carry the first pulse signal from the light source to the first pulse steering system (FIG. 1A ,[0022] an outgoing optical waveguide 115 can provide optical communication between the FM chirp source 110 and a scanner/emitter 130 of an optical head.); 

                          and a second fiber comprising a first pulse signal return fiber (FIG. 1A [0022] Note an incoming optical waveguide 145 such as optical fibers) ,[…], the first pulse signal return fiber being coupled to the light detector (FIG. 1A [0022] Note a receiver 150 ), […], the second fiber configured to carry a first returned pulse signal from the first LiDAR head housing to the light detector (FIG. 1A [0022] Note an incoming optical waveguide 145 can direct reflected light collected by an optical input 140 of an optical head 120 to a receiver 150 of the signal and processing unit 105.).  
                               Singer fails but Bridges teaches the pulse signal output fiber being coupled the fiber connector, wherein the fiber connector is coupled to the pulse steering system (see figure 12A Ref 292,296,298. See Col 9 line 64-67, note a light input 292, a fiber-optic connector 294, see col 10 line 7 note MEMS device 298).
                                    
                                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Singer and  Bridges and modify the LIDAR system taught by Singer and add fiber connectors with each fiber optic cable because an optical fiber connector joins optical fibers, and enables quicker connection and disconnection than splicing. The connectors mechanically couple and align the cores of fibers so light can pass. Better connectors lose very little light due to reflection or misalignment of the fibers (see teaching reference Optical fiber connector ).

                       Therefore one of ordinary skill in the art would modify the LIDAR system such that it has a first pulse signal output fiber and a first fiber connector, the first pulse signal output fiber being coupled to the light source and the first fiber connector, wherein the first fiber connector is coupled to the first 8pulse steering system, the first fiber configured to carry the first pulse signal from the light source to the first pulse steering system; and a second fiber comprising a first pulse signal return fiber and a second fiber connector, the first pulse signal return fiber being coupled to the light detector and the second fiber connector, wherein the second fiber connector is coupled to the first pulse steering system.

                             Singer fails but Eichenholz teaches wherein at least one of the first pulse signal and the first returned pulse signal is at a power no higher than 300mW (col 4 line 50-60 note as an example, output beam 125 may have an average power of approximately 1 mW, 10 mW, 100 mW, 1 W, 10 W, or any other suitable average power.). Note Eichenholz teaches that output beam can have any suitable power and a person of ordinary skill in the art would understand that desired amount power level can be achieved without any undue experimentation and it is obvious that return beam will have less power than output beam.
                                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Singer and Eichenholz and Bridges and  modify the LIDAR system such that at least one of the first pulse signal and the first returned pulse signal is at a power no higher than 300mW because higher power will increase the manufacturing cost.

Claims 12,14,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180031678 A1 (Singer et al.) further in view of US 9529083 B2 (Bridges et al.) further in view of US 20180188447 A1 (Weirich et al.). Optical fiber connector (teaching reference).



                       Claim 12, Singer teaches a method comprising: 
                    producing, using a light source within a control system housing, a first pulse signal ([0021] FIG. 1A, note the source 110 is housed in a common signal processing unit (105) in common enclosure or housing 100.);
                            transmitting, using a first fiber comprising a first pulse signal output fiber (FIG. 1A ,[0022] note waveguide 115 and optical fiber)  […], the first pulse signal output fiber coupled to the light source and […], the first pulse signal from the light source to the first pulse steering system, wherein the first pulse 5 steering system is within a first LiDAR head housing separate and distinct from the control system housing (FIG. 1A ,[0022] note optical head 120.);


                directing, using the first pulse steering system, the first pulse signal in a first direction (FIG. 1A, [0022] note the scanner/emitter 130 of an optical head.);

                              transmitting, using a second fiber comprising a first pulse signal return fiber and (FIG. 1A [0022] note an incoming optical waveguide 145 )  […], the first pulse signal return fiber coupled to the light detector (FIG. 1A [0022] note a receiver 150 ), a first returned pulse signal associated with the pulse signal from the first LiDAR head housing to a light detector (FIG. 1A [0022] note reflected light), wherein the light detector is within the control system housing(FIG. 1A [0022] note receiver 150 of the signal and processing unit 105.);
 
               and detecting, using the light detector, the first return pulse signal associated with the pulse signal ([0017] note, a receiver for receiving captured-waveforms or chirps and converting the captured waveforms or chirps into electrical signals. Also note, the distance of reflecting objects.).  
                         Singer fails but Bridges teaches the pulse signal output fiber being coupled the fiber connector, wherein the  fiber connector is coupled to the pulse steering system (see figure 12A Ref 292,296,298. See Col 9 line 64-67, note a light input 292, a fiber-optic connector 294, see col 10 line 7 note MEMS device 298).
                                    Singer fails but Bridges teaches the pulse signal output fiber being coupled the fiber connector, wherein the first fiber connector is coupled to the pulse steering system (see figure 12A Ref 292,296,298. See Col 9 line 64-67, note a light input 292, a fiber-optic connector 294, see col 10 line 7 note MEMS device 298).
                                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Singer and  Bridges and modify the LIDAR system taught by Singer and add fiber connectors with each fiber optic cable because an optical fiber connector joins optical fibers, and enables quicker connection and disconnection than splicing. The connectors mechanically couple and align the cores of fibers so light can pass. Better connectors lose very little light due to reflection or misalignment of the fibers (see teaching reference Optical fiber connector ).
                                      Therefore one of ordinary skill in the art would modify the LIDAR system such that it has a second fiber comprising a first pulse signal return fiber and a second fiber connector, the first pulse signal return fiber coupled to the light detector and the second fiber connector, wherein the second fiber connector is coupled to the first pulse signal return fiber and the first pulse steering system, a first returned pulse signal associated with the pulse signal from the first LiDAR head housing to a light detector, wherein the light detector is within the control system housing; and detecting, using the light detector, the first return pulse signal associated with the pulse signal.
                        Singer fails but Weirich  teaches wherein at least one of the first fiber connector or the second fiber connector has a power capacity no higher than 300mW (para 181 note it is desired to use fiber connector members having low loss and high power handling, as they should advantageously be capable of handling average powers such as up to 100 mW or even up to several Watt ).Note Weirich teaches that desired amount of power can be achieved. A person of ordinary skill in the art would understand that this can be done without any undue experimentation.
                                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Singer and  Bridges and Weirich and modify the LIDAR system such that at least one of the first fiber connector or the second fiber connector has a power capacity no higher than 300mW because higher power will create a heavier and bulkier LIDAR system and it is desired to have a compact LIDAR system for vehicle usage .
                           Claim 14, Singer as modified in view of Bridges further in view of Weirich teaches the method of claim 12. Singer teaches the system further comprising: setting, using a controller within the control system housing, at least one operational parameter of the first steering system, wherein the controller is electrically coupled to the first steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects. Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps. [0021] and [0022] FIG. 1A. Note the controller 160 is coupled to optical head 120).  


                            Claim 17, Singer as modified in view of Bridges further in view of Weirich teaches the method of claim 12. Singer teaches wherein the control system housing is temperature controlled or configured to be in a temperature controlled environment ([0021] Note the signal processing unit (105) or housing 100, which can be positioned at a central or convenient position within the vehicle and within vehicle can be the passenger compartment or rear view mirror assembly and all these places are temperature controlled.). 
 

                           Claim 18, Singer as modified in view of Bridges further in view of Weirich teaches the method of claim 12. Singer teaches wherein the first LiDAR head housing is not temperature controlled or in a temperature controlled environment ([0026] This permits installation of an optical head of the inventive concept in a wide variety of locations on a vehicle, for example behind a front grill, within a door or roof panel, inside of a bumper assembly, etc.).    

                          Claim 19, Singer as modified in view of Bridges further in view of Weirich teaches the method of claim 12. Singer teaches wherein the first pulse steering system is configured to receive the first return pulse ([0017] note reflected pulses.[0023]FIG. 1A, Note an optical head can include an optical scanner 130 (for example, an X/Y scanner) and an optical input 140 for reflected pulses or chirps.).  

                             Claim 20, Singer as modified in view of Bridges further in view of Weirich teaches the method of claim 12. Singer teaches wherein the LiDAR system is configured so that the first returned pulse bypasses the first pulse steering system ([0023] an optical head can include an optical scanner 130 (for example, an X/Y scanner) and an optical input 140 for reflected pulses or chirps. [0024] An optical input 140 can include a device for gathering light that is positioned to direct incoming, reflected light to an incoming waveguide 145 that is optically coupled to a receiver 150, which can be located at a distance from the optical head.).  


Claims 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180031678 A1 (Singer et al.) further in view of US 9529083 B2 (Bridges et al.) further in view of US 20180188447 A1 (Weirich et al.) further in view of US 9823353 B2 (Eichenholz et al.). Optical fiber connector (teaching reference).



                           Claim 13, Singer as modified in view of Bridges further in view of Weirich teaches the method of claim 12. Singer teaches the system further comprising: producing, using the light source, a second pulse signal ([0027] note a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides. Plurality of pulses are produced and sent to plurality of optical heads); 

                         transmitting, using a third fiber comprising a second pulse signal output fiber  (FIG. 2B [0027] note outgoing optical fibers), […] the second pulse signal output fiber coupled to the light source (FIG. 2B [0027] note source 110) ,[…], the second pulse signal from the light source to the second pulse steering system, wherein the second pulse steering system is within a second LiDAR head housing and wherein the second LiDAR head housing is separate and distinct from the control system housing and the first LiDAR head housing (FIG. 2B [0027] a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F); 

                     directing, using the second pulse steering system, the second pulse signal in a second direction ([0027] Note as shown in FIG. 2B, multiple optical heads are directing light in different directions.); -17- 

                   sf-3993138Attorney Docket No.: 77802-20008.30 transmitting, using a fourth fiber comprising a second pulse signal return fiber […], (FIG. 2B [0027] note incoming optical fibers), the second pulse signal return fiber  coupled to the light detector (FIG. 2B [0027] note receiver 150) […], a second returned pulse signal associated with the second pulse signal from the second pulse steering system to the light detector ([0027] a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides, as shown in FIGS. 2B. Note, the light from one or more optical head(s) 130 is directed to a receiver 150 via incoming optical fibers or waveguides. [0017] note, a receiver for receiving captured-waveforms or chirps and converting the captured waveforms or chirps into electrical signals. Also note, the distance of reflecting objects. ); 

                           and detecting, using the light detector, the second return pulse signal ([0017] note, a receiver for receiving captured-waveforms or chirps and converting the captured waveforms or chirps into electrical signals. Also note, the distance of reflecting objects.).  

                Singer fails but Bridges teaches the pulse signal output fiber being coupled the fiber connector, wherein the fiber connector is coupled to the pulse steering system (see figure 12A Ref 292,296,298. See Col 9 line 64-67, note a light input 292, a fiber-optic connector 294, see col 10 line 7 note MEMS device 298).
                                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Singer and  Bridges and Weirich and modify the LIDAR system taught by Singer and add fiber connectors with each fiber optic cable because an optical fiber connector joins optical fibers, and enables quicker connection and disconnection than splicing. The connectors mechanically couple and align the cores of fibers so light can pass. Better connectors lose very little light due to reflection or misalignment of the fibers (see teaching reference Optical fiber connector ).
                                      Therefore one of ordinary skill in the art would modify the LIDAR system such that it has a third fiber comprising a second pulse signal output fiber and a third fiber connector, the second pulse signal output fiber coupled to the light source and the second fiber connector (with 112 issue, it will be considered to be third fiber connector), wherein the second fiber connector (with 112 issue, it will be considered to be third fiber connector) is coupled to the second pulse signal output fiber and a second pulse steering system and a fourth fiber comprising a second pulse signal return fiber and a fourth fiber connector, the second pulse signal return fiber coupled to the light detector and the fourth fiber connector, wherein the fourth fiber connector is coupled to the second pulse signal return fiber and the second pulse steering system.                                  
                       Singer fails but Eichenholz teaches wherein at least one of the second pulse signal and the second returned pulse signal is at a power no higher than 300 mW.
 (col 4 line 50-60 note as an example, output beam 125 may have an average power of approximately 1 mW, 10 mW, 100 mW, 1 W, 10 W, or any other suitable average power.). Note Eichenholz teaches that output beam can have any suitable power and a person of ordinary skill in the art would understand that desired amount power level can be achieved without any undue experimentation and it is obvious that return beam will have less power than output beam.
                                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Singer and Eichenholz and Bridges and  and  Weirich and modify the LIDAR system such that at least one of the second pulse signal and the second returned pulse signal is at a power no higher than 300 mW because higher power will increase the manufacturing cost and create a more heavier LIDAR system and it is desirable to use a compact light weight LIDAR for vehicle usage
                             Claim 15, Singer as modified in view of Bridges further in view of Weirich further in view of Eichenholz teaches the method of claim 13. Singer teaches the system further comprising: setting, using a controller within the control system housing, at least one operational parameter of the second steering system, wherein the controller is electrically coupled to the second steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects. Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps. [0027] Note, it can be seen from FIG. 2B a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides and processing unit 105 includes controller 160).  

                           Claim 16, Singer as modified in view of Bridges further in view of Weirich further in view of Eichenholz teaches the method of claim 15. Singer teaches wherein the controller is configured to receive range or directional data from the first steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects. Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps.).     


                               
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180031678 A1 (Singer et al.)



                           Claim 22, Singer teaches a light detection and ranging (LiDAR) system comprising: 
                             a control system housing ([0021] FIG. 1A, processing unit (105) in common enclosure or housing 100);

                              a first LiDAR head housing separate and distinct from the control system housing (FIG. 1A ,[0021] note separate housing [0022] note the optical head 120.);
                                    a light source within the control system housing, the light source configured to produce a first pulse signal ([0021] FIG. 1A, note the source 110 is housed in a common signal processing unit (105) in common enclosure or housing 100.);
                                   a light detector within the control system housing configured to detect a first return pulse signal associated with the pulse signal ([0021] FIG. 1A, receiver 150 (which serves to convert received reflected light into electrical impulses).Note these components are housed in a common signal processing unit (105) in common enclosure or housing 100.);
                            a first pulse steering system within the first LiDAR head housing, the first pulse steering system comprising an optical redirection element that is configured to direct the first pulse signal in a first direction and a first returned pulse signal in a second direction (para 23 an optical head can include an optical scanner 130 (for example, an X/Y scanner) and an optical input 140 for reflected pulses or chirps. Para 24 note an optical input 140 can include a device for gathering light that is positioned to direct incoming, reflected light to an incoming waveguide 145 that is optically coupled to a receiver 150, which can be located at a distance from the optical head. For example, a lens or mirror can be positioned behind an optically transparent window of an optical head 120. Para 25 note the position from which the emitted modulation, waveform, or chirp, or otherwise modulated light leaves the optical head and the position from which the reflected modulation, waveform, or chirp encounters the optical input are coaxial. Also note the optical scanner and the optical input are fabricated on a common surface, such as on a silicon chip or wafer, to provide an essentially unitary and/or solid-state device. ). 

                              a first fiber (FIG. 1A ,[0022] an outgoing optical waveguide 115 such as optical fibers)  coupled to the light source (FIG. 1A ,[0022] note source 110 ) and the first pulse steering system, the first fiber configured to carry the first pulse signal from the light source to the first pulse steering system (FIG. 1A ,[0022] an outgoing optical waveguide 115 can provide optical communication between the FM chirp source 110 and a scanner/emitter 130 of an optical head.); 
 
                             and a second fiber (FIG. 1A [0022] Note an incoming optical waveguide 145 such as optical fibers) coupled to the light detector and the first pulse steering system, the second fiber configured to carry the first returned pulse signal from the first LiDAR head housing to the light detector (FIG. 1A [0022] Note an incoming optical waveguide 145 can direct reflected light collected by an optical input 140 of an optical head 120 to a receiver 150 of the signal and processing unit 105.).


                                                                        Conclusion
                               Examiner’s Note: The reference US 10852398 B2 (Yu et al.) is cited but not used. Independent claims can also be rejected by the LIDAR system taught by YU.  Yu teaches a LIDAR system in FIG. 2A that includes a base laser module 12 and remote laser modules 11.  LIDAR fiber links are used to optically couple the remote laser modules 11 to the base laser module 12 and to deliver the probe laser pulses from the base laser module 12 to the remote laser modules 11 at desired locations on the vehicle.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645           

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645